UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4879

CYNTHIA L. JONES,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Senior District Judge.
(CR-99-208)

Submitted: April 20, 2000

Decided: September 14, 2000

Before LUTTIG, NIEMEYER, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed in part and vacated in part by unpublished per curiam opin-
ion.

_________________________________________________________________

COUNSEL

Donald R. Allen, Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Amanda L. Eller, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Cynthia L. Jones appeals from her convictions for multiple traffic
violations. We vacate her conviction and sentence for reckless driv-
ing. In all other respects, we affirm.

Jones was stopped at Fort Belvoir for driving forty-five miles per
hour in a twenty-five-mile-per-hour zone. The military policeman
who stopped her determined that she was inebriated. As a result,
Jones was charged with multiple violations of Virginia law, as assimi-
lated by 18 U.S.C.A. § 13 (West Supp. 1999). The district court found
Jones guilty of operation of a motor vehicle by a habitual offender,
driving while intoxicated, reckless driving, and failure to display reg-
istration. This appeal followed.

Jones contends the district court erred in admitting three documents
at her trial. First, she alleges that a court order and a Department of
Motor Vehicles transcript were not properly authenticated under Vir-
ginia law. Applying federal law, see Kay v. United States, 255 F.2d
476, 479 (4th Cir. 1958), we hold that the seals and attestations on
these documents were sufficient. See Fed. R. Evid. 902. Jones also
asserts that a record of her previous conviction for driving while
intoxicated should have been excluded because the record did not
indicate whether she was represented by counsel. State judgments are
presumptively valid, however. See United States v. Kaneakua, 105
F.3d 463, 467 (9th Cir. 1996); see also Parke v. Raley, 506 U.S. 20,
29-30 (1992) (holding that habeas petitioner could not rely on absence
of transcript to prove plea was invalid). Jones offered no evidence to
overcome that presumption. Accordingly, we find no merit in her evi-
dentiary claims.

Jones also asserts that the evidence was insufficient to support her
conviction for felonious operation of a motor vehicle by a habitual
offender. We disagree. The record contains evidence of two statutory
aggravators, driving twenty miles per hour in excess of the twenty-
five-mile-per-hour speed limit and driving while intoxicated by a per-
son previously convicted of that offense. See Va. Code Ann. § 46.2-

                    2
357(B) (Michie Supp. 1999). We therefore affirm Jones' felony con-
viction.

Finally, Jones asserts her conviction for reckless driving must be
vacated in light of Va. Code Ann. § 19.2-294.1 (Michie Supp. 1999),
which prohibits simultaneous convictions for reckless driving and
driving while intoxicated. We agree. This provision controls the pen-
alties for these two offenses and therefore is assimilated into federal
law, notwithstanding that it is codified in a title named "Criminal Pro-
cedure." See United States v. Price, 812 F.2d 174, 176 (4th Cir.
1987). Moreover, Jones' failure to object in the district court does not
bar relief, as a sentence imposed in violation of law is plain error. See
United States v. Burgos, 94 F.3d 849, 876 (4th Cir. 1996). Accord-
ingly, we vacate Jones' reckless driving conviction and sentence.

For these reasons, we affirm the district court's judgment except as
to Jones' conviction and sentence for reckless driving, which we
vacate. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED IN PART; VACATED IN PART

                     3